          Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                            Criminal No
UNITED STATES OF AMERICA

                                            Violations:
              V.


                                            Count One: Interfering with Commerce by Threats
DANTE MIRABELLA,                            or Violence
                                            (I8U.S.C. § 1951)
                      Defendant

                                            Count Two: Using, Carrying, and Brandishing a
                                            Firearm During a Crime of Violence
                                            (I8U.S.C.§ 924(c)(l)(A)(ii))

                                            Count Three: Felon in Possession of a Firearm and
                                            Ammunition
                                            (18 U.S.C.§ 922(g)(1))

                                            Robbery Forfeiture Allegation:
                                            (18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c))

                                            Firearm Forfeiture Allegation:
                                            (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))



                                         INDICTMENT




                                          COUNT ONE
                       Interfering with Commerce by Threats or Violence
                                        (18 U.S.C. § I95I)

The Grand Jury charges:

       On or about May 30, 2019, in Boston, in the District of Massachusetts, the defendant,

                                     DANTE MIRABELLA,

did, in any way and degree, obstruct, delay, and affect commerce, as that term is defined in Title

18, United States Code, Section 1951(b)(3), and the movement of articles and commodities in
          Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 2 of 8




commerce, by robbery as that term is defined in Title 18, United States Code, Section

1951(b)(1), and did attempt and conspire to do so, in that defendant did unlawfully take and

obtain personal property belonging to, and in the custody and possession of, Bob's Grocery

Store, and did unlawfully take and obtain said personal property from the person and in the

presence of another, an employee of Bob's Grocery Store, against her will, by means of actual

and threatened force, and violence, and fear of injury, immediate and future, to her person and

property and property in her custody and possession.

       All in violation of Title 18, United States Code, Section 1951.
          Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 3 of 8




                                          COUNT TWO
            Using, Carrying, and Brandishing a Firearm During a Crime of Violence
                                 (18U.S.C.§924(c)(l)(A)(ii))

The Grand Jury further charges;

       On or about May 30, 2019, in Boston, in the District of Massachusetts, the defendant,

                                     DANTE MIRABELLA,

did knowingly use, carry, and brandish a firearm, that is, a Hi-Point .380 caliber semi-automatic

pistol, during and in relation to, and did knowingly possess said firearm in furtherance of, a

crime of violence for which he may be prosecuted in a court of the United States, that is.

Interfering with Commerce by Threats or Violence, in violation of Title 18, United States Code,

Section 1951, as charged in Count One.

       All in violation of Title 18, United States Code, Section 924(c)(l)(A)(ii).
          Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 4 of 8




                                        COUNT THREE
                        Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

       On or about May 31, 2019, in Boston, in the District of Massachusetts, the defendant,

                                    DANTE MIRABELLA,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, one Hi-Point .380 caliber semi-automatic pistol bearing serial number

P876310, and seven rounds of Winchester .380 ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
             Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 5 of 8




                            ROBBERY FORFEITURE ALLEGATION
                        (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        1.       Upon conviction of the offense in violation of Title 18, United States Code,

 Section 1951, set forth in Count One,

                                      DANTE MIRABELLA,

defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the offense.

        2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), as a result of any act or omission of the defendant ~

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the Court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
            Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 6 of 8




                             FIREARM FORFEITURE ALLEGATION
                          (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

       The Grand Jury further finds:

       1.       Upon conviction of the offense in violation of Title 18, United States Code,

Section 922, set forth in Count Three,

                                      DANTE MIRABELLA,

 defendant herein, shall forfeit to the United States, pursuant to Title 18, United States Code,

 Section 924(d)(1), and Title 28, United States Code, Section 2461(c), any firearm or

 ammunition involved in or used in any knowing commission of the offense. The property to be

forfeited includes, but is not limited to, the following:

               a. one Hi-Point .380 caliber semi-automatic pistol bearing serial number

                    P876310;and

               b.   seven rounds of Winchester .380 ammimition.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
          Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 7 of 8




incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property describedin Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 924, and Title 28, United States

Code, Section 2461.
          Case 1:19-cr-10308-ADB Document 1 Filed 08/22/19 Page 8 of 8




                                                     A TRUE BILL




                                                     FORLPLRSON




CHRISTINE J. WICKERS
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS


District of Massachusetts: AUGUST 22, 2019
Returned into the District Court by the Grand Jurors and filed.




                                                                         4^
                                                                  ...
